Title: To George Washington from Armand, 25 April 1784
From: La Rouërie, Armand-Charles Tuffin, marquis de
To: Washington, George



[25 April 1784]

Armand request his Excellency to Compare the two inclosed papers then to send him the original in Philadelphia at the french ministre & to keap the Copy by him—if his Excellency thought more proper to keap the original, armand request him to send him the Copy attested by his Excellency —the purpose of armand in communicating thoses papers to his Excellency is to preserve his Esteem when he is gone from the Country if then attempts were made to diminish it.
